Citation Nr: 0200862	
Decision Date: 01/25/02    Archive Date: 02/05/02

DOCKET NO.  99-18 628	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs Regional 
Office (RO)
 in Winston-Salem, North Carolina


THE ISSUE

Whether there was clear and unmistakable error in rating 
decisions, dated on October 3, 1978, and on March 13, 1979, 
which failed to grant a total disability rating based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. N. Romero, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1952 to June 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision.  In 
that decision, the RO determined that the prior rating 
decisions, dated on October 3, 1978, and on March 13, 1979, 
were not the product of clear and unmistakable error.  The 
veteran perfected a timely appeal of the February 1999 rating 
decision.

The veteran elected to have a video-conference hearing, in 
lieu of an in-personal hearing in conjunction with this 
appeal.  The video-conference hearing was held before the 
undersigned Member of the Board in October 2001.


FINDINGS OF FACT

1.  By a rating decision, dated on October 3, 1978, the RO 
denied the veteran's claim of entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disabilities; and the RO continued the 
denial of that same claim in a confirmed rating decision, 
dated on March 13, 1979.  The veteran did not appeal these 
decisions and they became final.

2.  The veteran has not shown that the correct facts as they 
were known at the time of the October 3, 1978, and March 13, 
1979, adjudications were not before the VA, or that statutory 
and regulatory provisions extant at that time were 
incorrectly applied.



CONCLUSIONS OF LAW

The rating decision, dated on October 3, 1978, denying the 
claim of entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities, and the confirmed rating decision, dated on 
March 13, 1979, that continued the denial of that same claim, 
are not clearly and unmistakably erroneous.  38 U.S.C. § 7105 
(1999) (formerly 38 U.S.C. § 4005 (1970)); 38 C.F.R. § 3.105 
(2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Previous determinations which are final and binding, 
including decisions of service connection, degree of 
disability and other issues, will be accepted as correct in 
the absence of clear and unmistakable error (CUE). Where the 
evidence establishes such error, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a).  To establish a 
valid CUE claim, a veteran must show that either the correct 
facts, as they were known at the time, were not before the 
adjudicator, or that the statutory or regulatory provisions 
extant at the time were incorrectly applied.  Russell v. 
Principi, 3 Vet. App. 310 (1992).  However, the veteran must 
assert more than a disagreement as to how the facts were 
weighed or evaluated.  Id.

If a veteran wishes to reasonably raise a claim of CUE, there 
must be some degree of specificity as to what the alleged 
error is and, unless it is the kind of error that, if true, 
would be CUE on its face, persuasive reasons must be given as 
to why one would be compelled to reach the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the alleged 
error.  Fugo v. Brown, 6 Vet. App. 40 (1993).  If the error 
alleged is not the type of error that, if true, would be CUE 
on its face, if the veteran is only asserting disagreement 
with how the RO evaluated the facts before it, or if the 
veteran has not expressed with specificity how the 
application of cited laws and regulations would dictate a 
"manifestly different" result, the claim must be denied or 
the appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law.  
Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

In the present case, the veteran submitted a claim for an 
increased rate of service-connected compensation benefits, to 
include a total disability rating based on individual 
unemployability due to service-connected disabilities, in 
August 1978.  By a rating decision, dated on October 3, 1978, 
the RO denied the veteran's claim.  In that decision, the RO 
continued the 60 percent disability evaluation for coronary 
arteriosclerotic disease with angina; continued the 10 
percent disability evaluation for diabetes mellitus; reduced 
each of the disability evaluations for degenerative disc 
disease of cervical spine at C-7, degenerative disc disease 
of the lumbar spine at L5/S1, and a hiatal hernia to zero 
percent (noncompensable); and determined that a total 
disability rating based on individual unemployability (TDIU) 
was not warranted in the veteran's case.  The RO mailed the 
veteran a letter in October 1978, which notified the veteran 
of the disability evaluations assigned for his service-
connected disabilities (along with the reduced rate of 
compensation for the hiatal hernia, cervical, and lumbar 
spine disabilities), and which enclosed a copy of the Notice 
of Procedural and Appellate Rights.  In November 1978, the 
veteran, by and through his service representative, filed a 
Notice of Disagreement (NOD), and contested the reduction in 
rate of his service-connected compensation benefits.  The 
veteran was furnished a Statement of the Case (SOC) in 
November 1978.

By a separate rating action, dated in December 1978, the RO 
confirmed the October 1978 rating decision; and, in a letter 
dated in January 1979, the RO informed the veteran that 
neither the previously submitted evidence nor the recently 
received evidence established that he was entitled to a TDIU 
rating.  In a statement to the RO, dated in January 1979, the 
veteran indicated that he had received treatment by both 
private and VA health care providers for his service-
connected disabilities, and he advised that he had had to 
stop work in July 1978 due to such disabilities.  Prompted by 
this statement and following the receipt of additional 
evidence, the RO issued a confirmed rating decision on March 
13, 1979, that continued the October 1978 denial of a TDIU 
rating, and; in March 1979, the RO furnished the veteran a 
Supplemental Statement of the Case (SSOC) that addressed the 
TDIU claim.  However, the veteran responded to neither the 
November 1978 SOC, nor the March 1979 SSOC.  As a result, the 
veteran failed to complete his appeal to the Board by filing 
a Substantive Appeal as to the claim of entitlement to a 
total disability rating based on individual unemployability 
after the RO issued an SOC as to that claim, as part of the 
March 1979 SSOC.  See 38 U.S.C. § 4005 (1970) (redesignated 
as 38 U.S.C. § 7105); 38 C.F.R. §§ 19.112, 19.121 (1978 & 
1979).  Therefore, the October 3, 1978 and March 13, 1979 
denials may now be reversed only on a showing of CUE.

In connection with the current appeal, the veteran and his 
representative contend that both the October 3, 1978, and the 
March 13, 1979, rating decisions were the result of CUE, in 
that they failed to award the veteran a TDIU rating.  
Specifically, they argue that the evidence of record on file 
at the time of those rating denials supported a finding that 
the severity of the veteran's service-connected disabilities, 
in particular his coronary arteriosclerotic disease, rendered 
him unable to work.  The veteran also maintains that the RO's 
subsequent February 2001 rating action, which ultimately 
awarded him a TDIU rating, functioned in essence as a 
reversal of the RO's prior 1978 and 1979 determinations, 
further indicating that such denials had in fact been 
erroneous in regards to their unfavorable determinations.  In 
October 2001, the veteran reiterated his contentions at a 
video-conference hearing before the undersigned Board Member.

In 1978 and 1979, the regulatory provisions extant at that 
time with respect to determining entitlement to a TDIU 
rating, were essentially the same as they are today.  Compare 
38 C.F.R. § 4.16 (1978 & 1979), with 38 C.F.R. § 4.16 (2001).  
That is to say, that under 38 C.F.R. § 4.16(a) a total 
disability rating based on individual unemployability was for 
application where the schedular rating was less than total, 
when it was found that the disabled person was unable to 
secure or follow a substantially occupation as a result a 
service-connected disability, provided that the person had at 
least one disability ratable at 40 percent or more and there 
was sufficient additional service-connected disability to 
bring the combined rating to 70 percent or more.  For the 
purpose of one 60 percent disability, or one 40 percent 
disability in combination, in relevant part, disabilities 
resulting from common etiology were to be considered as one 
disability.  The existence or degree of non-service connected 
disabilities were to be disregarded where the above-stated 
percentages were met and in the judgment of the rating agency 
such service-connected disabilities rendered the veteran 
unemployable.  38 C.F.R. § 4.16(a) (1978, 1979, & 2001).

Despite the similarity in the regulatory provisions currently 
governing entitlement to a TDIU rating with those provisions 
which were extant in 1978 and 1979, the Board notes that a 
distinction still exists between the two.  Notably, in August 
1990, VA amended the Schedule for Rating Disabilities to 
include marginal employment as a basis for determining 
entitlement to a TDIU rating.  See 55 Fed. Reg. 31,579 (Aug. 
3, 1990).  This amendment became effective September 4, 1990.  
Id.  While the amendment did not, in effect, entirely alter 
the requirements for an award of a TDIU rating, it announced 
a more defined threshold requirement for determining whether 
an individual was in fact considered to be substantially and 
gainfully employed under 38 C.F.R. § 4.16.  Presently, in 
satisfaction of 38 C.F.R. § 4.16, an individual is not 
considered to be have substantial gainful employment if he or 
she is marginally employed.  See 38 C.F.R. § 4.16(a) (2001).  
Under 38 C.F.R. § 4.16, in relevant part,

[m]arginal employment shall not be considered 
substantially gainful employment.  For purposes of 
[section 4.16(a)] marginal employment generally shall be 
deemed to exist when a veteran's earned annual income 
does not exceed the amount established by the U.S. 
Department of Commerce, Bureau of the Census, as the 
poverty threshold for one person.  Marginal employment 
may also be held to exist on a facts found basis 
(including but not limited to employment in a protected 
environment such as a family business or sheltered 
workshop), when earned annual income exceeds the poverty 
threshold.  Consideration shall be given in all claims 
to the nature of the employment and the reason for 
termination.

See 38 C.F.R. § 4.16 (2001).

Having applied the unamended regulations governing a TDIU 
rating to the existing evidence of record, the RO, in both 
its October 3, 1978 and March 13, 1979 rating decisions, 
determined that a TDIU rating was not warranted.  
Specifically, the RO found that, given the veteran's 
education, training, and experience, as well as the disabling 
effects of his service-connected disabilities, the evidence 
of record did not show that the veteran was precluded from 
securing or following a substantially gainful occupation.

In this regard, the Board notes that the following was of 
evidence at the time the RO's October 3, 1978 decision was 
rendered:

The veteran's service records, including his DD Form 214, 
reflect that the veteran was retired from active duty service 
due to physical disability.  The service medical records 
disclose that in 1967, the veteran developed symptoms of 
angina pectoris, and that, in 1968, he was hospitalized for a 
Medical Board Evaluation.  During the course of this 
evaluation, the results of the electrocardiogram (EKG) were 
consistent with coronary artery disease; and a three-hour 
glucose test revealed abnormal findings that showed an early 
latent diabetic mellitus curve.  The diagnostic impressions 
included arteriosclerotic coronary artery disease manifested 
by angina pectoris; preclinical diabetes mellitus; and a 
mildly symptomatic hiatal hernia.

Private medical reports pertaining to treatment provided at 
the Croasdaile Clinic by Dr. Dalton and a physician's 
assistant, C.Z, includes a February 1969 report, which 
indicates that the veteran presented for treatment when he 
was awakened with a tightness in his left chest.  It was 
noted that the veteran reported a history of arteriosclerotic 
coronary artery disease.  In this regard, the examiner noted 
the veteran's episode of chest pain dating to one time in 
1956, and then again in 1967, for which the veteran was 
hospitalized and diagnosed as having coronary insufficiency, 
which, according to the examiner, was not really that of 
coronary heart disease.  Another examiner concurred with this 
opinion and advised that there was no evidence of vascular 
disease.  He noted that indeed the veteran had no vessel 
changes in the fundus and the cardiac exam was completely 
within normal limits.  The impression was that the veteran's 
original pain was due to hiatal hernia.  While it was noted 
that the veteran's second episode of chest pain could have 
been related to coronary insufficiency, this was not definite 
at all.  There was no other evidence of cardio-vascular 
disease.  The impression was that coronary artery disease was 
suspected, but not proven.  The recommendation was for the 
veteran to continue on medication and return to the clinic in 
six weeks.  In July 1969, the veteran presented again for 
substernal pain.  The impression was of probable 
arteriosclerotic cardio-vascular disease with anginal 
syndrome; however, this diagnosis was noted as unclear.  The 
examiner noted that the veteran may have early decompensation 
in regard to congestive heart failure, but that a such 
finding would only be a point to consider in the future.

A January 1970 notation indicates the veteran experienced a 
questionable anginal attack.  A March 1970 notation reflects 
that the veteran was experiencing some dull chest pain.  A 
September 1972 notation indicates he again suffered from 
chest pains.  The veteran related that in July 1972, he had 
been hospitalized with the diagnosis of questionable coronary 
insufficiency, and; upon his hospital discharge in August 
1972, he had no pain.  Reportedly, a double Master's was 
negative at that time; and the veteran related that he had 
never had an EKG while having pain.  The impression was of 
Printzmetal's angina.

In October 1974, the veteran continued to experience the same 
symptoms.  An EKG at this time revealed early repolarization 
and was within normal limits.  On physical examination, his 
heart rhythm was regular.  He did have an antral gallop.  The 
impression was that the veteran was stable, although it was 
noted that the veteran's pain may not have necessarily been 
coronary pain.  An EKG was performed in February 1975, which 
revealed a left atrial enlargement.  In October 1975, it was 
noted that the veteran had worsening anginal syndrome, 
probably secondary to congestive heart failure.  In late 
October 1975, the veteran's EKG revealed rare ventricular 
premature beats.  He had a left atrial enlargement.  With 
regards to the veteran's disposition, it was noted that he 
should return to work in early November 1975.

A notation, dated in late November 1975, reflects the veteran 
had returned to work full-time since his last clinic visit.  
It was noted that the veteran fatigued by 4 o'clock in the 
afternoon, but that he denied morning fatigue.  The 
impression was of congestive heart failure, compensated and 
probable musculo-skeletal back pain.  In regards to the 
veteran's disposition, it was noted that he should continue 
work and take medications.  A December 1975 notation reflects 
the veteran continued to feel very fatigued by 4 o'clock in 
the afternoon.

In January 1976, the veteran felt improved.  His strength and 
energy was improved.  He continued to rest two hours per day 
as suggested.  In February 1976, the veteran's energy and 
exertional tolerance remained stable.  In March 1976, the 
veteran reported that he felt more tired, but that he was 
traveling more and not resting as directed.  In April 1976, 
the veteran was directed to decrease his activity and rest 
for one hour, twice a day.

In May 1977, the veteran requested that his compensation 
benefits be terminated in lieu of receiving his military 
retirement pay.

In July 1978, the veteran submitted a second VA Form 21-527 
Income-Net Worth and Employment Statement.  On this form, the 
veteran reported that he was retired from the military, and 
that he had completed four years of college.  He was employed 
as an auditor by the North Carolina Department of Commerce.  
His maximum earnings in 1977, were reported as $18,888.00.  
He reported that he last worked on July 21, 1978; and that he 
had quit his job because of his service-connected 
disabilities.  He related that he had been under a doctor's 
care and that he was ill (in bed) at home.

In August 1978, the veteran submitted a statement wherein he 
indicated that he wished to be rated 100 percent disabled due 
to his service-connected heart condition.  He indicated that 
a 100 percent rating was warranted, because his cardiologist 
had determined that he should retire from his present 
position with the State of North Carolina.  According to the 
veteran, his disability retirement was approved effective 
July 31, 1978.  

In conjunction with his aforementioned statement, the veteran 
submitted a document dated in June 1978, and signed by Dr. 
Dalton (his treating physician).  This document contained the 
question of whether the person (veteran) was "totally and 
permanently disabled to do his or her usual occupation?"  In 
response to this question, Dr. Dalton wrote "yes."  Dr. 
Dalton listed the principle causes of disability as 
congestive heart failure and angina pectoris.

In a medical statement, also dated in June 1978, Dr. Dalton 
proceeded to provide a narrative summary of the veteran's 
treatment.  He indicated the veteran was first seen on 
February 14, 1969, for a general evaluation.  At that time, 
the veteran gave a history of arteriosclerotic coronary 
artery disease manifested by angina pectoris that had been 
present since 1967.  He also had a history of pre-clinical 
diabetes mellitus and hiatal hernia.  The veteran's 
examination at this initial visit was entirely within normal 
limits.  Since then, the veteran had had various types of 
chest discomfort that were suspected to be secondary to 
coronary artery disease, but the veteran's history was 
somewhat unclear.

In January 1970, the veteran developed an episode of chest 
pain that responded to Nitroglycerin, and was subsequently 
placed on the medication Isordil.  His EKG at that time, 
showed evidence of left ventricular ischemia. Since then, the 
veteran was seen at various intervals for other episodes of 
chest pain that promptly responded to Nitroglycerin.

On September 25, 1972, the veteran developed a type of chest 
pain that occurred more nocturnally, but always occurred at 
rest and was thought to have been secondary to Prinzmetal's 
angina.  On October 13, 1975, the veteran returned to the 
clinic and was found to be in congestive heart failure with 
worsening anginal type chest pain.  At that point, he was 
digitized with Lanoxin and placed on bed rest and a low 
sodium diet.  He was followed very closely thereafter and 
subsequently was placed on diuretics.  His condition had 
improved.  He had been followed regularly every six to eight 
weeks and at different times had been in decompensated 
congestive heart failure and had had exacerbations of what 
appeared to have been anginal chest pain.

In August 1976, the veteran was hospitalized for what 
appeared to have been an exacerbation of anginal chest pain.  
He did not have a documented myocardial infarction, and his 
condition stabilized in the hospital.  A thorough 
cardiovascular and gastrointestinal (GI) evaluations were 
performed at that time.  The veteran was last seen by Dr. 
Dalton on May 26 1978; and it was noted that the veteran had 
suffered one severe episode of anginal chest pain prior to 
that visit, which required four Nitrostat tablets and oxygen 
for relief.  His congestive heart failure had remained 
stable.  His present medications at that time consisted of 
Lanoxin, with an extra tablet to be taken every Tuesday and 
Friday.  Dr. Dalton related, at that time, the veteran had 
been able to continue working with some difficulty.  
According to Dr. Dalton, the veteran's work involved a great 
deal of traveling and allowed very little rest, and that 
these factors also posed some problems for the veteran in 
attempting to follow a low sodium diet.  Dr. Dalton related 
that he felt that both rest and a low sodium diet were 
essential to the veteran's well being, as well as the taking 
of the above medications.

In September 1978, the veteran underwent a VA examination.  
With regards to the veteran's cardiovascular system, it was 
noted that veteran had nitroglycerin tablets, but he was not 
using them lately since he had not been troubled with angina 
for the last month or so.  The veteran's diagnosis was 
coronary arteriosclerotic heart disease with minimal stable 
angina pectoris but history of congestive heart failure four 
years ago.  It was noted that degenerative disc disease was 
not found at the time of this examination and the veteran had 
normal ankle reflexes.  Likewise, a hiatal hernia was not 
found at this examination.  It was noted the veteran had 
diabetes mellitus, maturity onset controlled by diet.

The evidence, which existed at the time of the RO's March 13, 
1979 decision, included all of the aforementioned evidence in 
addition to a third VA Form 21-527, Income Net Worth and 
Employment Statement dated in November 1978; a fourth VA 
examination; additional clinical treatment records; and a 
more recent medical statement from Dr. Dalton.

In his November 1978 VA Form 21-527, the veteran reported 
that he had become disabled on August 1, 1978.  He indicated 
that the most income that he had ever earned in one year was 
$15,558.00, which he earned as an auditory in 1977.  He 
indicated that he had to quit his last job, and he noted that 
a physician had made such determination based on his heart 
condition, back problem, hiatal hernia, and diabetes 
mellitus.  He indicated the last date that he had worked was 
on July 13, 1978, during which he had worked 8-hours a day, 
five days a week.  He reported that he had completed four 
years of college, and he noted that he had pursued further 
study in obtaining a masters degree.  He reported that during 
the past 12 months, he had been under a doctor's care and 
that he had been ill at home.  The nature of his illness was 
described as a back problem and congestive heart failure.  
The veteran reported that he had applied for social security 
in August 1978.  He reported that he had received State 
disability in the amount of $1,621.00, and retirement pay in 
the amount of $4,505.00, for a total income of $6,126.00.

In February 1979, the RO received additional clinical 
treatment reports.  A January 1978 report indicates that upon 
physical examination of the veteran, the impression was of 
hypokalemia secondary to diuretics.  The cardiac examination 
was without ventricular gallop.  The veteran's chest was 
without rales or rhonchi.  The plan of treatment consisted of 
encouraging the veteran to rest more and to continue with his 
medication.  In May 1978, the impression remained the same.  
The veteran's plan of treatment included that he should 
continue with his medication, and that he needed an executive 
physical examination.  The information contained in a March 
1978 treatment report remained the same.  The veteran's 
treatment plan in June 1978 included continued on medication, 
rest, and a low sodium diet.  The treatment plan remained the 
same in January 1979.

In a February 1979 letter, Dr. Dalton indicated that the 
veteran was being treated for congestive heart failure and 
angina pectoris.  According to Dr. Dalton, the veteran was 
unable to perform any means of gainful employment at that 
time due to his cardiovascular condition.  Therefore, Dr. 
Dalton recommended that the veteran should be considered 
totally and permanently disabled, secondary to those health 
reasons. 

Upon review of the evidence described above, the Board 
determines that the RO's determination to deny the veteran's 
claim of entitlement to a TDIU rating, both in October 1978 
and March 1979, was consistent with and well supported by the 
evidence on file at the time each decision was rendered.  
Further, each RO decision was made in accordance with the law 
then applicable to a claim of entitlement to a TDIU rating.  
See 38 C.F.R. §  4. 16 (1978 & 1979).

In this context, the Board first notes that despite the 
veteran's contention to the contrary, the disabling effects 
of his service-connected disabilities were in fact given 
consideration by the RO.  This is evidenced by the fact that 
the veteran's disability evaluations were assigned by the RO 
in the first instance, by applying a rating schedule, which 
represented as far as could practicably be determined, the 
average impairment of his earning capacity.  See 38 U.S.C. 
§ 355 (redesignated as 38 U.S.C. § 1155).  Nevertheless, the 
evidence of record did reflect that the veteran met the 
schedular requirements of 38 C.F.R. § 4.16(a), in that he had 
a 60 percent rating for his heart disease and a 10 percent 
rating for his diabetes mellitus, and thus had one 60 percent 
disability based on common etiology.  That notwithstanding, 
the evidence presented both in October 1978 and March 1979, 
still failed to establish that the veteran's service-
connected conditions rendered him unable to secure or follow 
a substantially gainful occupation, as required for a TDIU 
rating.  38 C.F.R. § 4.16 (1978 & 1979).

Specifically, while the evidence that was of record at the 
time the RO rendered its decisions in October 1978 and March 
1979, did contain findings indicating the veteran was unable 
to continue his employment as a State Auditor, these findings 
were nevertheless considered in the context of all the 
cumulative evidence.  In this respect, additional evidence of 
record did not necessarily establish that the veteran was 
entirely precluded from securing or following any other type 
of substantially gainful occupation.  Rather, the issue of 
whether the veteran was employable in a different capacity 
other than that of a State Auditor was debatable.

For instance, in a document submitted in conjunction with the 
veteran's claim for social security benefits, the veteran's 
treating physician, Dr. Dalton, related that due to the 
veteran's congestive heart failure and angina pectoris, he 
considered the veteran to be totally and permanently disabled 
to do his usual occupation in June 1978.  In a summary, also 
dated in June 1978, Dr. Dalton clarified that there were 
particular aspects of the veteran's occupation as an auditor, 
which he believed caused the veteran difficulty in his 
ability to perform his occupation.  According to Dr. Dalton, 
the veteran's work involved a great deal of traveling and 
allowed for very little rest.  In Dr. Dalton's opinion, these 
factors posed some problems for the veteran in attempting to 
follow a low sodium diet.  The physician related that he had 
felt that rest, a low sodium diet, and continued medication 
were essential to the veteran's well being.  Additional 
evidence, which became part of the record at the time the 
RO's March 1979 decision was rendered, reflects that from 
January 1978 through January 1979, the veteran's medical 
treatment plan continued to include medication, rest, and a 
low sodium diet.  Based on the record that was before the RO 
in 1978 and 1979, the veterans' on-going treatment plan 
reflected no increase in the symptomatology or severity of 
the veteran's heart condition, despite Dr. Dalton's 
subsequent opinion in February 1979 that the veteran was 
unable to perform any means of gainful employment due to his 
cardiovascular disease.  Consequently, it was permissible for 
the RO to evaluate and weigh Dr. Dalton's 1979 opinion in 
relation to the other evidence of record, and conclude that 
given the veteran's education, training, and experience, as 
well as the disabling effects of his service-connected 
conditions, he was not precluded from securing or following a 
substantially gainfully occupation.  As the overall record 
did contain findings that indicated that the veteran could 
perform occupational duties that were more suitable to his 
medical regiment, the Board determines that the RO exercised 
reasonable adjudicatory judgment in determining that 
entitlement to a TDIU rating was not warranted in October 
1978 or May 1979.  The reasonableness of the RO's 
determinations in 1978 and 1979, is further supported by the 
evidence of record which reflects that in addition to his 
experience and training as a professional auditor, the 
veteran had extensive schooling to include four years of 
college and was pursing studies towards a Master's Degree.  
In combination, this background would reasonably increase his 
ability to secure and follow a suitable means of substantial 
employment.  Accordingly, the Board determines that the RO's 
failure to find that a TDIU rating was warranted at the time 
the RO's October 3, 1978 and March 13, 1979 decisions were 
rendered, was not "undebatable" error.  See Russell v. 
Principi, 3 Vet. App. 310, 313 (1992) (defining CUE as an 
error that is "undebatable," in that "reasonable minds 
could only conclude that the original decision was fatally 
flawed.").  Finally, the Board notes that "simply to claim 
CUE on the basis that previous adjudications have improperly 
weighed and evaluated the evidence can never rise to the 
stringent definition of CUE."  See Fugo v. Brown, 6 Vet. 
App. 40, 44 (1993).

The Board has similarly determined that the veteran's second 
allegation of CUE is also without merit.  While it is true 
that the veteran was awarded a TDIU rating by way of a 
February 2001 rating decision, the Board determines this 
rating action in and of itself, does not evidence that the 
RO's previous unfavorable 1978 and 1979 denials were clearly 
and unmistakably erroneous.  The Board agrees that the RO's 
February 2001 rating decision was indeed rendered in part, on 
the basis of the same evidence that was on file at the time 
the October 1978 and March 1979 rating decisions were 
rendered.  Notably, this evidence pertained to the same 
(service-connected) medical conditions (i.e., heart, 
diabetes, and hernia), which were the cause for the veteran's 
retirement from military service, his retirement from 
employment as an auditor with the State of North Carolina, 
his favorable determination to receive Social Security 
Administration benefits, and ultimately his award of a TDIU 
rating.  However, because this same medical evidence existed 
as far back as 1978 and 1979, the veteran contends that it 
follows that both the RO's 1978 and 1979 decisions, like his 
February 2001 decision, should have been favorable.  Because 
they were not, he contends both the RO's 1978 and 1979 rating 
decisions were products of CUE.  

Despite the argument presented by the veteran, the Board 
concludes that a clear distinction exists between the RO's 
previous 1978 and 1979 rating denials and its more recent 
February 2001 decision, which ultimately awarded the veteran 
a TDIU rating.  Based on this distinction, which is discussed 
below, neither the RO's 1978, 1979, or 2001 decision was 
incorrect.

A close review of the RO's February 2001 rating action 
reveals that the veteran was granted entitlement to a TDIU 
rating on the basis of existing service-connected 
disabilities, to include conditions which existed as far back 
as the veteran's discharge from service (diabetes, heart, and 
hernia), in addition to social security records, and a March 
2000 VA examination.  While it was noteworthy that the 
veteran was determined to be disabled by the Social Security 
Administration (SSA), the RO was not bound by the statutes 
and regulations, which govern the disability claims pending 
before the SSA.  The SSA decision did, however, corroborate 
and provide supportive additional evidence that the veteran's 
medical conditions rendered him unable to work.  Pertinent 
information contained in the report of the veteran's VA 
examination, dated in March 2000, indicated that he was 
deemed unemployable due his service-connected disabilities.  
More importantly, the information also indicated that the 
veteran did "little seated work," and he made approximately 
$7,200.00 per year.  Under the law extant in February 2001, 
an income of $7,200.00 was deemed marginal employment.  See 
38 C.F.R. § 4.16 (a) (2001) (marginal employment shall be 
deemed to exist when a veteran's earned annual income does 
not exceed the amount established by the U.S. Department of 
Commerce, Bureau of the Census, as the poverty threshold for 
one person).  In turn, marginal employment was not considered 
substantially gainful employment.  Id.  As such, by way of 
their February 2001 rating action, the RO correctly 
determined that the veteran satisfied the current regulatory 
provisions for an award of a TDIU rating under 38 C.F.R. 
§ 4.16 (2001).

While the RO rendered this favorable determination in 2001, 
both the existing law and evidence of record precluded this 
same conclusion in 1978 and 1979.  First, evidence of the 
veteran's income of $7,200.00, was not before the adjudicator 
in either 1978 or 1979, and as such, was not considered for 
purposes of determining whether the veteran was or was not 
marginally employed.  More importantly, as discussed earlier 
in the Board's decision, VA's added amendment permitting 
marginal employment as a consideration for a TDIU rating did 
not become effective until September 4, 1990, more than a 
decade after the RO's 1978 and 1979 decisions.  Consequently, 
because the RO's February 2001 rating decision that granted 
the veteran entitlement to a TDIU rating was based on both 
evidence and pertinent law which was not in existence in 1978 
and 1979, the Board determines that the veteran's claim of 
CUE with respect to the RO's previous denials in October 1978 
and March 1979, must fail.  

In addition to having had all the probative facts before it, 
the Board finds that the RO correctly applied the pertinent 
law and regulations in considering the evidence.  At the time 
of the October 1978, and the March 1979, decisions the 
evidence did not establish that the veteran's service-
connected disabilities were of such severity that he was 
precluded from either securing or following a substantially 
gainful occupation.  There was more than sufficient evidence 
in the record, when the RO made its decisions in October 1978 
and March 1979, to make the decisions tenable.  The RO 
neither ignored the facts nor the law; it committed no 
undebateable error which would have provided a manifestly 
different result.  The appeal is denied.

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA) was recently enacted.  See VCAA Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. § ; 38 C.F.R. 
§ 38 U.S.C.A. § ; 38 C.F.R. § 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West Supp. 2001).  However, the VCAA, 
with its expanded duties, is not applicable to a claim for 
revision or reversal of a final decision on the basis of 
clear and unmistakable error.  See Livesay v. Principi, No. 
00-51, slip op. at 14-15 (U.S. Vet. App. Aug. 30, 2001) (en 
banc).  Accordingly, the VCAA is not for application in this 
matter.



ORDER

Neither the rating decision, dated on October 3, 1978, which 
denied entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities; nor the confirmed rating decision, dated on 
March 3, 1979, which continued the denial of that claim, 
contained clear and unmistakable error.  The appeal is 
denied.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals



 

